


Exhibit 10. v.


SECOND AMENDMENT
TO THE
FEDERAL SIGNAL CORPORATION RETIREMENT SAVINGS PLAN


(As Amended and Restated Effective as of January 1, 2010)






WHEREAS, Federal Signal Corporation (the "Company") maintains the Federal Signal
Corporation Retirement Savings Plan (As Amended and Restated Effective as of
January 1, 2010) (the "Plan") for the benefit of its eligible employees; and


WHEREAS, amendment of the Plan now is considered desirable to (i) reflect recent
U.S. Supreme Court rulings and comply with Internal Revenue Service guidance
implementing same, and (ii) make certain other changes to the Plan;


NOW, THEREFORE, by virtue of the power granted to the Benefits Planning
Committee by Subsection 16.1 of the Plan, the Plan, as amended, is hereby
further amended in the following particulars, effective as of June 25, 2014,
unless otherwise specified:


1. By substituting the phrase "a portion of the Plan is designed to be primarily
invested" for the phrase "the Company required that a portion of the Plan be
invested exclusively" and the word "some" for the phrase "a small amount" where
the respective latter phrase appears in the first sentence of the second
paragraph of Subsection 1.1 of the Plan.


2. By substituting the phrase "be primarily invested" for the phrase "invest
exclusively" and the word "some" for the phrase "a small amount" where the
respective latter phrase appears in the first sentence of Subsection 2.27 of the
Plan.



--------------------------------------------------------------------------------




3. By substituting the phrase "designed to be primarily" for the word
"exclusively" and the word "some" for the phrase "a small amount" where the
respective latter word or phrase appears in Subsection 2.29 of the Plan.


4. Effective as of June 26, 2013, by substituting the following subsection for
Subsection 2.63 of the Plan:


"2.63    Spouse


Unless the provisions of any Qualified Domestic Relations Order provide
otherwise, 'Spouse' means the person to whom the Participant is legally married
at the earlier of the date of the Participant's death or the date payment of the
Participant's benefits commenced and who is living on the date of the
Participant's death. Effective as of June 26, 2013, a person of the same sex as
the Participant shall be a Spouse, provided the couple was legally married in a
jurisdiction that authorizes same-sex marriage (even if the couple lives in a
jurisdiction that does not recognize same-sex marriage). Notwithstanding the
foregoing, a person of the same sex as the Participant shall not be a Spouse for
Plan purposes prior to June 26, 2013."
5. By substituting the following subsection for Subsection 6.1 of the Plan:
"6.1 Investment Funds


The ESOP portion of the Plan is designed to be primarily invested in the Federal
Signal Stock Fund, except that the Trustee may hold some of the assets of the
Federal Signal Stock Fund in cash pending investment, distribution, reallocation
or transfer. The Non-ESOP portion of the Plan shall be invested in one or more
Investment Funds designated by the Investment Committee in its discretion for
the investment of Participants' Accounts. The Investment Committee, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds. Contributions to the Plan may be uninvested pending
allocation to the Investment Funds. The investment manager of each Investment
Fund, or the Trustee if there is no investment manager, may invest the
Investment Fund in short term investments or hold the assets thereof in cash
pending investment, distribution, reallocation or transfer."

-2-

--------------------------------------------------------------------------------




6. Effective as of January 1, 2014, by substituting the following paragraphs for
Paragraphs 10.4(c) and 10.4(d) of the Plan:


"( c)
If an estate is not opened on behalf of the Surviving Payee, to the duly
authorized individual properly designated by any applicable small estate
affidavit or similar documentation issued pursuant to applicable state law.



(d)
If there is no duly authorized individual properly designated by any applicable
small estate affidavit or similar documentation issued pursuant to applicable
state law, to or for the benefit of one or more of the Surviving Payee's
relatives by blood, adoption or marriage in such proportions as the Committee
(or its delegate) determines."



7. Effective January 1, 2015, by inserting the phrase "correct any defect and
supply any information," following the phrase "inconsistencies, or omissions,"
where the latter phrase appears in Paragraph 13.5(c) of the Plan.


8. Effective January 1, 2015, by substituting the following sentence for the
penultimate sentence of Subsection 14.6 of the Plan:


"In addition, any such judicial proceeding must be filed no later than the
earliest of (i) 90 days after the Committee's final decision regarding the claim
appeal, (ii) three years after the date on which the Participant or other
claimant commenced payment of the Plan benefits at issue in the judicial
proceeding, or (iii) the statutory deadline for filing a claim or lawsuit with
respect to the Plan benefits at issue in the judicial proceeding as determined
by applying the most analogous statute of limitations for the state of
Illinois."


9. Effective as of January 1, 2014, by adding the following new flush paragraph
at the end of Subsection 16.1 of the Plan:


"No person has the authority to modify the terms of the Plan, except by means of
authorized written amendments to the Plan. No verbal or written representations
contrary to the terms of the Plan and its written amendments shall be binding
upon the Employers or the Plan."




[signature follows on next page]

-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed by the Benefits Planning
Committee on behalf of the Company, this 30th day of December, 2014.








 
 
 
FEDERAL SIGNAL CORPORATION
 
 
 
BENEFITS PLANNING COMMITTEE
 
 
 
/s/ Julie A. Cook
 
 
 
 
Vice President, Human Resources


-4-